Citation Nr: 1713173	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  13-31 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sepsis due to infection.

2.  Entitlement to service connection, to include on a secondary basis, for residuals of Bell's palsy (claimed as facial paralysis).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

This matter was remanded by the Board in August 2015 for further development.  It has been returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran does not have sepsis or any associated residuals. 

2.  The Veteran's Bell's palsy (BP) did not originate during active service, is not otherwise caused by or related to service, is not caused or aggravated by a service-connected disability, and may not be presumed to be due to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sepsis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection, to include on a secondary basis, for residuals of BP have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2010 and December 2010.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record also includes statements from the Veteran and her representative.  The July 2013 and August 2013 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented her current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of determining service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In an August 2015 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) contacted the appropriate entities for records pertaining to the specified time periods, included the responses in the claims file, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of her claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Service Connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Because "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  "In the absence of proof of a present disability there can be no valid claim."  Brammer, supra. 
In addition, service connection for certain chronic diseases, including organic diseases of the nervous system, e.g., BP, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Lay assertions of medical status do not constitute competent medical evidence for purposes of establishing a medical diagnosis or to address questions of medical causation.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observations.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of a disability even where not corroborated by contemporaneous medical evidence).

      Factual Background

The Veteran contends that she was diagnosed with sepsis in January 1981 due to infection caused by her pregnancy during active military service.  Further, she asserts that she was diagnosed with facial paralysis in September 1981, secondary to sepsis.  

The relevant medical evidence of record consists of the Veteran's service treatment records (STRs), as well as reports of VA gynecological examinations conducted in September 2010 and August 2013, and a VA cranial nerve examination conducted in July 2013.  

STRs reflect that the Veteran had premature rupturing of membranes (PROM) at 26 weeks gestation.  The Veteran became febrile; chorioamnionitis was suspected and later diagnosed.  Once inducement of labor failed, a hysterotomy (cesarean section for an immature fetus) was performed.  An April 1981 STR reflects the Veteran reported having "lost a baby two months ago due to infection."  STRs are silent for any diagnosis of sepsis.  In-patient treatment records from the various medical facilities, i.e., Philadelphia Naval Hospital, Fort Dix medical facility, and Walter Reed Army Medical Center, reflect similar findings of the above event.  STRs are also silent for any diagnosis for facial paralysis or complaints of associated symptomatology.  

Report of the September 2010 VA gynecological examination reflects, in pertinent part, sepsis by self-reported history, which manifested by fever and chills.  The examiner concluded that there is "no evidence of sepsis [or] urinary tract infection at present."  No medical opinion or rationale was provided.

Report of the August 2013 VA gynecological examination documents the Veteran's reports that after she underwent a hysterotomy in service, she was diagnosed with sepsis.  The Veteran further reported that in September 1981, she was advised that she developed facial palsy that was "possibly secondary to [the] sepsis."  The examiner acknowledged the medical history reflected in the STRs and diagnosed urinary stress incontinence, with onset between 1998 and 2000, and chorioamnionitis, with onset in January 1981.  The examiner opined that the claimed sepsis was less likely than not incurred in or caused by the claimed in-service injury, i.e., the January 1981 pregnancy.  She further opined that the Veteran's "palsy seems to be associated to other pathology independent from [the January 1981 pregnancy]."

In rendering her opinion, the examiner explained that "chorioamnionitis is an inflammation with infection of the amniotic membranes and fluid [and that] this infection can be so severe that the pregnancy has to be induced or terminated."  The examiner stated that "it is possible that a patient can develop sepsis secondary to chorioamnionitis;" however, she was unable to provide a medical opinion due to the lack of prenatal care and hospital records.   Additionally, the examiner stated that "facial palsy [is] usually associated to other medical conditions like otitis and viral infections."  

Report of the July 2013 VA cranial nerve examination reflects a September 1981 diagnosis of right facial paresis (residuals of BP) by self-reported history.  The report further documents the Veteran's statements that she started suffering from a stabbing pain in the right side of her face in September 1981, which resulted in difficulties closing her eye and being able to smile.  She reported that she was given medication and started on physical therapy.  Although she has improved, she remains with a mild weakness in the right side of her face.  

Physical examination revealed mild loss of muscle strength in cranial nerve VII in the upper and lower portions of the right side of the face.  All other cranial nerves were noted as normal on muscle testing.  Sensory testing revealed normal findings in cranial nerve V; however, noted an incomplete, moderate paralysis of the cranial nerve VII, right.  The examiner noted the left side was not affected.  

The examiner opined that it was less likely than not that the claimed residuals of BP was incurred in or caused by the claimed in-service event, i.e., the January 1981 pregnancy.  In rendering her opinion, the examiner explained that BP is a paralysis of the facial nerve, typically involving all three peripheral branches and resulting in asymmetric facial expression and unilateral weakness of eye closure.  Citing several medical treatises, the examiner noted that the prevalence of BP is increased during pregnancy, especially in the third trimester or in the first postpartum week.  To that extent, the examiner emphasized the lack of medical literature supporting BP occurring so long after the Veteran's pregnancy, i.e., almost 9 months after her miscarriage.  She further stated that medical literature does not support a correlation between BP and chorioamnionitis.  She clarified that the statement, "[c]horioamnionitis is a risk factor for periventricular leukomalacia and cerebral palsy," included in the claims file is referring to complications in the surviving newborn, not the mother.  Lastly, the examiner noted the lack of objective evidence of actual onset in this case, which the Veteran claimed to be in September 1981.  

      Analysis

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed disabilities.  

The evidence simply does not show sepsis or any residuals are present.  As mentioned, Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for sepsis cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

In making this finding, the Board accords significant probative weight to the VA examinations and opinions provided in September 2010 and August 2013.  The Board finds that the findings of the VA examiners to be the most probative evidence of record as to whether the Veteran presently has the claimed disability.  The opinions were provided based upon comprehensive review of the claims file, and collectively contained an adequate rationale for the conclusions reached.  As such, these opinions are persuasive and entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board recognizes the examiners statement that "it is possible that a patient can develop sepsis secondary to chorioamnionitis;" however, notes that the STRs are silent as to any diagnosis for or complaints of sepsis following her January 1981 diagnosis of chorioamnionitis, despite multiple follow up visits.  The Board also notes the Veteran's current diagnosis of urinary incontinence.  However, the examiner attributed the urinary incontinence to the Veteran's last pregnancy (vaginally delivered), rather than as a residual of sepsis.  The Veteran's own statements indicate that she did not have issues with incontinence until her last baby was born, which was more than a decade after service. 

Additionally, the Board has considered the Veteran's own statements made in support of her claim, specifically, that she was diagnosed with sepsis and her sepsis is related to military service.  Unfortunately, STRs do not support her statements of a diagnosis of sepsis in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing an insidious disability falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the disability at issue, i.e., sepsis, involves an insidious process not readily observable.  As such, to the extent the Veteran is self-diagnosing disabilities of sepsis and/or its residuals, the Board finds her statements are not competent lay evidence.  Likewise, the Board finds that the Veteran's sisters' statement that the Veteran was diagnosed with sepsis is not competent lay evidence for the reasons explained above.  Notwithstanding, the probative medical evidence outweighs the lay statements.  

The Board does not dispute the Veteran's previous reports that she experienced chills and fever in service.  The Veteran is clearly competent to make these statements as they relate to observable symptomatology.  However, a symptom or a finding, such as chills or fever, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, the STRs seemingly attribute the symptoms to chorioamnionitis.  STRs do not reflect any further complaints of associated symptomatology after the January 1981 hysterotomy.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for sepsis, to include residuals of sepsis.

Next, the Board turns to the Veteran's claim of entitlement to service connection, to include on a secondary basis, for residuals of BP.  

Initially, the Board notes that report of the July 2013 VA cranial nerve examination revealed mild loss of muscle strength in cranial nerve VII in the upper and lower portions of the right side of the face and sensory testing revealed an incomplete, moderate paralysis of the cranial nerve VII, right.  The Board also notes, however, the Veteran's explicit statement that her symptoms did not first manifest until after separation.  Further, the only event or injury in service relates to the January 1981 pregnancy.  To that extent, the July 2013 examiner explained that the medical literature does not support BP occurring so long after the Veteran's pregnancy, i.e., almost 9 months after her miscarriage.  As such, the preponderance of the evidence is against the Veteran's claim of service connection for residuals of BP on a direct basis.

Next, the Board notes the Veteran's contention that the facial paralysis is secondary to the sepsis.  As discussed above, STRs do not reflect a diagnosis of sepsis and/or residuals of sepsis.  Even liberally construing the Veteran's claim to include BP due to chorioamnionitis, which the Veteran was diagnosed with in service, the weight of medical evidence outweighs her lay statements.  As mentioned above, the July 2013 examiner explained that the medical literature does not support BP occurring so long after the Veteran's pregnancy.  Furthermore, she stated that medical literature does not support a correlation between BP and chorioamnionitis.  The Board recognizes the Veteran's statements regarding the manifestation of right facial paralysis, i.e., unable to lift eyebrow or smile.  The Veteran is clearly competent to make these statements as they relate to observable symptomatology.  However, the Board notes that as to the specific issue in this case, diagnosing an insidious disability and its etiology falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the disability at issue, i.e., BP, involves an insidious process not readily observable.  As such, to the extent the Veteran is self-reporting the nature and etiology of the disability, the Board finds her statements are not competent lay evidence.  For these reasons, the preponderance of evidence is against the Veteran's claim of service connection for residuals of BP on a secondary basis.

Lastly, the Board notes that the Veteran carries a self-reported September 1981 diagnosis of facial paralysis, which is within the one year from the date of separation from service.  The Board also notes that, although not explicitly mentioned like other forms of palsy, BP can be considered an organic disease of the nervous system, and thus subject to the presumptive provisions of 38 C.F.R. §§ 3.307 and 38 C.F.R. § 3.309(a).  The Veteran is clearly competent to report a diagnosis relayed by a medical profession.  Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In the present case, the Board finds that the Veteran's statements regarding onset and continuity of her current BP symptoms are not supported by other evidence of record.  The first evidence of BP and/or its residuals, other than the Veteran's own statements, is the July 2013 VA examination.  In her statements, the Veteran identified Kimball Medical Center as the medical facility where she received treatment for BP.  In a letter dated September 2010, Kimball Medical Center indicated it is "unable to honor the request to release information . . . [because it is] unable to find indications of treatment in our facility."  The Board notes, however, that the letter further indicated that its document retention policy is 20 years.  The absence of post-service findings, diagnosis, or treatment for decades after service is one factor that tends to weigh against a finding of continuous BP symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The Board acknowledges that since filing the claim, the Veteran has consistently self-reported a diagnosis of facial paralysis with onset in September 1981.  However, the Board notes that this reported diagnosis was premised, primarily, on a diagnosis of sepsis, which the medical evidence of record clearly does not support.  To that extent, the Veteran's subsequent reports of a September 1981 diagnosis of BP as a result of sepsis is dubious and tends to show that the Veteran is an inaccurate historian.  Next, the Board also finds it probative that the Veteran has sought treatment for other ailments, including urinary incontinence; however, has not reported any symptoms of BP, even though she indicated she remains with a mild weakness in the right side of her face ever since her purported diagnosis.  The Board notes that the request to Kimball Medical Center was made in September 2010.  At that time, given its 20 year retention policy, only records prior to 1990 would have been destroyed.  However, despite the Veteran's statements of chronic muscle weakness in her face, there are no medical records related to BP from 1990 to 2013.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  Rather, the current lay statements are also found to lack credibility because they are overall inconsistent with other evidence of record.

Based on a review of all of the evidence of record, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of BP.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each of the Veteran's claims for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sepsis is denied.

Entitlement to service connection, to include on a secondary basis, for residuals of BP is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


